     Case 2:20-cv-00369-TLN-CKD Document 18 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS LEE GLEASON, JR.,                          No. 2:20-cv-00369-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff Thomas Lee Gleason, Jr. (“Plaintiff”), a state prisoner proceeding pro se, has

19   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 22, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 10.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:20-cv-00369-TLN-CKD Document 18 Filed 08/31/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed June 22, 2020 (ECF No. 10), are adopted in

 5   full; and

 6           2. Plaintiff’s motion for a preliminary injunction (ECF No. 9) is DENIED without

 7   prejudice.

 8           IT IS SO ORDERED.

 9   DATED: August 30, 2020

10

11

12                                                               Troy L. Nunley
                                                                 United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
